DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “34”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first and second discrete keys, each of the first and second keys slidably engaged in first slots formed in the second end plate of the orbiting scroll and slidably engaged in second slots formed in the first end plate of the non-orbiting scroll or third slots formed in the bearing housing assembly.” This limitation is unclear to the Examiner due to the language allowing for both keys to be slidably engaged with the slots. A suggestion for be to make specific relationships between each key and slot. For examination purposes, the first key will engage in the first slot and the second key will engage with either the second or the third slot.
Claims 9, 17, and 24 each recite the phrase “high lubricity” where is a relative term which renders the claim indefinite.  The term "high lubricity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant in ¶ 66 recites a multitude of materials that can be used however it is still unclear what constitutes a high lubricity value. For examination purposes, any material that decreases friction will be treated as high lubricity. 
Claims 2-24 are rejected for depending on an unclear and indefinite claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6776593 (Cho hereinafter).
Regarding claim 1, Cho teaches a compressor (Figure 3 and Column 1 Lines 7-12) that discloses a non-orbiting scroll including a first end plate having a first spiral wrap extending therefrom (Non-orbiting scroll 140 as seen in Figure 3); an orbiting scroll including a second end plate having a second spiral wrap extending therefrom and meshingly engaged with the first spiral wrap of the non- orbiting scroll (Orbiting scroll 150); a bearing housing assembly supporting the orbiting scroll (Bearing housing 110); and first and second discrete keys (First Key 162 and second key 163), each of the first and second keys slidably engaged in first slots formed in the second end plate of the orbiting scroll and slidably engaged in third slots formed in the bearing housing assembly (First key 162 engages in slot 152 and Second key 163 is inserted into third slots 113 per Column 4 Lines 19-42 and seen in Figure 4). 
Regarding claim 10
Regarding claim 11, Cho’s teachings are described above in claim 10 where Cho further discloses that the bearing housing assembly includes a bracket, and wherein the third slots are formed in the bracket (Broadest reasonable interpretation of a bracket encompasses the part of 110 featuring the slots 113).
Regarding claim 12, Cho’s teachings are described above in claim 10 where Cho further discloses that the  longitudinal axes of the first slots and longitudinal axes of the third slots are 90 degrees apart (Axes of 152 and 113 are 90 degrees apart).
Regarding claim 13, Cho’s teachings are described above in claim 10 where Cho further discloses that a driveshaft engaging the orbiting scroll and driving the orbiting scroll in an orbital path relative to the non-orbiting scroll (Shaft 133 as seen in Figure 3 and Column 4 Lines 10-24).
Regarding claim 14, Cho’s teachings are described above in claim 13 where Cho further discloses that the first and second keys translate in the third slots formed in the surface of the bearing housing assembly as the orbiting scroll is driven in the orbital path (Second keys 163 translate in the slot 113 and due to first keys 162 and second keys 163 being on the same component both keys will translate along the third slot).
Regarding claim 15, Cho’s teachings are described above in claim 10 where Cho further discloses that the first slots are positioned above the third slots (Slots 152 are positioned axial above the slots 113 as seen in Figures 3 and 4).
Regarding claim 16, Cho’s teachings are described above in claim 10 where Cho further discloses that each of the first and second keys includes a first member and a second member, and wherein the first member is slidably engaged in a respective first slot formed in the second end plate of the orbiting scroll and the second member is slidably engaged in a respective third slot formed in the surface of the bearing housing assembly (Figure 4 shows each key and slot pairing being in duplicate therefore the first key and fist slot have a first and second member 
Regarding claim 18, Cho teaches a compressor (Figure 3 and Column 1 Lines 7-12) that discloses a non-orbiting scroll including a first end plate having a first spiral wrap extending therefrom (Non-orbiting scroll 140 as seen in Figure 3); an orbiting scroll including a second end plate having a second spiral wrap extending therefrom and meshingly engaged with the first spiral wrap of the non- orbiting scroll (Orbiting scroll 150); a driveshaft engaging the orbiting scroll and driving the orbiting scroll in an orbital path relative to the non-orbiting scroll (Shaft 133 as seen in Figure 3 and Column 4 Lines 10-24); a bearing housing assembly supporting the orbiting scroll (Bearing housing 110); and first and second discrete keys (First Key 162 and second key 163), each of the first and second keys slidably engaged in second slots formed in the bearing housing, wherein each of the first and second keys are configured to translate in the second slots as the driveshaft drives the orbiting scroll in the orbital path (First key 162 engages in slot 152 and Second key 163 is inserted into second slots 113 per Column 4 Lines 19-42 and seen in Figure 4).
Regarding claim 19, Cho’s teachings are described above in claim 10 where Cho further discloses that the first and second keys are X-shaped (Broadest reasonable interpretation shows that the keys axes are in a perpendicular shape and therefore x-shaped)
Regarding claim 20, Cho’s teachings are described above in claim 10 where Cho further discloses that the  longitudinal axes of the first slots and longitudinal axes of the third slots are 90 degrees apart (Axes of 152 and 113 are 90 degrees apart).
Regarding claim 21
Regarding claim 22, Cho’s teachings are described above in claim 10 where Cho further discloses that each of the first and second keys includes a first member and a second member, and wherein the first member is slidably engaged in a respective first slot formed in the second end plate of the orbiting scroll and the second member is slidably engaged in a respective second slot formed in the bearing housing. (Figure 4 shows each key and slot pairing being in duplicate therefore the first key and fist slot have a first and second member with respective slot; and the second key and second slot have a first and second member with respective slot)
Regarding claim 23, Cho’s teachings are described above in claim 22 where Cho further discloses that the first member extends radially inwardly from a middle portion of a surface of the second member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6776593 (Cho) in view of US 2016/0123326 (Fogt hereinafter).
Regarding claim 2, Cho’s teachings are described above in claim 1 where Cho further discloses that the first key is slidably engaged in the first slot formed in the second end plate of the orbiting scroll (Evident from Figure 4 and it should be noted that the claim interpretation of Claim 1 under the 112(b) rejection is being used when interpreting claim 2).

However, Fogt teaches a scroll compressor with an Oldham ring (Figure 1 and 3 with ¶ 3) that discloses a second set of keys being slidably engaged with second slots formed in the first end plate of the non-orbiting scroll (Figure 3 with second keys 136/138 into slots 80 per ¶ 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Cho’s second keys and matching slots with the teachings of Fogt since it has been held that a rearranging of parts requires routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, Cho’s modified teachings are described above in claim 2 where the combination of Cho and Fogt would further disclose that the first and second keys extend at least partially into the first slots and the second slots.
Regarding claim 4, Cho’s modified teachings are described above in claim 3 where the combination of Cho and Fogt would further disclose that the  longitudinal axes of the first slots and longitudinal axes of the third slots are 90 degrees apart (Cho’s Axes of 152 and 113 are 90 degrees apart and the resultant combination would maintain said relationship).
Regarding claim 5, Cho’s modified teachings are described above in claim 3 where the combination of Cho and Fogt would further disclose a driveshaft engaging the orbiting scroll and driving the orbiting scroll in an orbital path relative to the non-orbiting scroll (Cho’s Shaft 133 as seen in Figure 3 and Column 4 Lines 10-24).
Regarding claim 6, Cho’s modified teachings are described above in claim 5 where the combination of Cho and Fogt would further disclose that the first and second keys translate in the second slots formed in the first end plate of the non-orbiting scroll as the orbiting scroll is driven in the orbital path. Second keys 138/136 translate in the slots 80 and due to first keys 162 
Regarding claim 7, Cho’s modified teachings are described above in claim 2 where the combination of Cho and Fogt would further disclose that the first slots are positioned below the second slots (The non-orbiting scroll is axially above the orbiting scroll therefore the second slots of Fogt would be above the first slots of Cho).
Regarding claim 8, Cho’s modified teachings are described above in claim 2 where the combination of Cho and Fogt would further disclose that each of the first and second keys includes a first member and a second member, and wherein the first member is slidably engaged in a respective first slot formed in the second end plate of the orbiting scroll and the second member is slidably engaged in a respective second slot formed in the first end plate of the non-orbiting scroll. (Cho in Figure 4 shows each key and slot pairing being in duplicate therefore the first key and fist slot have a first and second member with respective slot; and the second keys 136/138 of Fogt and second slots 80 have a first and second member with respective slot).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 6776593 (Cho) in view of US 2016/0123326 (Fogt) and further in view of US 2011/0081264 (Ishizono hereinafter).
Regarding claim 9, Cho’s modified teachings are described above in claim 8 but are silent with respect to the material of the first and second members having a high lubricity.
However, Ishizono teaches a scroll compressor an Oldham ring that discloses coating the keys and slots in a variety of high lubricity materials (¶ 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keys and slots of Cho per Fogt with the coatings of Ishizono to minimize friction during operation. 
Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6776593 (Cho) in view of US 2011/0081264 (Ishizono).
Regarding claim 17, Cho’s teachings are described above in claim 16 but are silent with respect to the material of the first and second members having a high lubricity.
However, Ishizono teaches a scroll compressor an Oldham ring that discloses coating the keys and slots in a variety of high lubricity materials (¶ 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keys and slots of Cho with the coatings of Ishizono to minimize friction during operation.
Regarding claim 24, Cho’s teachings are described above in claim 23 but are silent with respect to the material of the first and second members having a high lubricity.
However, Ishizono teaches a scroll compressor an Oldham ring that discloses coating the keys and slots in a variety of high lubricity materials (¶ 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keys and slots of Cho with the coatings of Ishizono to minimize friction during operation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746